El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
*616En la Corte de Distrito de Guayama el apelante, con-victo de nn delito de asesinato en primer grado y senten-ciado a reclusión perpetua, después de haber obtenido una o dos prórrogas del término, solicitó de la corte nueva pró-rroga para radicar una exposición del caso. La corte negó la prórroga debido a que la moción que para ella se hizo llegó a la oficina del Secretario' demasiado tarde. En rea-lidad de verdad la moción sólo llegó con un día de retraso pero la corte creyó que carecía de discreción para concederla de conformidad con la jurisprudencia sentada por esta corte. Cualquiera que baya sido la ley o la práctica en apelaciones en casos civiles, liemos interpretado la ley en un sentido algo diferente en las apelaciones criminales. Rivera v. Sepulveda, 25 D.P.R. 197. Este caso demuestra claramente que en un caso criminal la corte sentenciadora tiene discre-ción para admitir una exposición del caso radicada fuera del término señalado, si el apelante prueba su diligencia, y tiene asimismo la corte inferior discreción para prorrogar el término para tal radicación.
El apelante sólo estaba retrasado un día y la moción de prórroga llegó a Guayama por correo el mismo día en que el término vencía, pero no llegó a la oficina del secretario. Aunque estaríamos más satisfechos si el apelante ..hubiera ' demostrado que la exposición del caso estuvo lista para ser radicada y tal vez hizo algún affidavit de ser meritoria la apelación, sin embargo, en un caso en el cual está envuelta una sentencia de reclusión perpetua estamos dispuestos a ser liberales. Por tanto debe expedirse una orden por la cual se autorice a la Corte de Distrito de Guayama para recibir, considerar y aprobar la exposición del caso y remi-tirla luego a este tribunal como parte de los autos con tal que dicha exposición del caso sea radicada en la referida corte de distrito en o antes del quince de agosto de 1924. .